Cite as 2017 Ark. App. 490


                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-17-110

 RONALD SHELTON TIDWELL                          Opinion Delivered:   September 27, 2017
                   APPELLANT
                                                 APPEAL FROM THE HEMPSTEAD
 V.                                              COUNTY CIRCUIT COURT
                                                 [NO. 29DR-12-249]
 LAUREN MADISON ROSENBAUM
                     APPELLEE HONORABLE DUNCAN CULPEPPER,
                              JUDGE

                                                 DISMISSED

                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s order denying his combined motion to

vacate and motion for a new trial. Appellant’s sole argument on appeal is that the circuit

court erred when it interpreted its agreed order as having given appellee sole custody of the

parties’ minor child. We dismiss.

       The circuit court entered its order concerning custody and child support on

September 19, 2016. Appellant filed his motion to vacate judgment and for a new trial on

September 21, 2016. The circuit court entered an order denying the motion on October

27, 2016. Appellant filed his notice of appeal on November 21, 2016.

       Rule 4(b)(1) provides that “if the circuit court neither grants nor denies the motion

within thirty days of its filing, the motion shall be deemed denied by operation of law as of

the thirtieth day, and the notice of appeal shall be filed within thirty days of that date.” 1


       1
      Williams v. Office of Child Support Enf’t, 2013 Ark. App. 472 (citing Ark. R. App.
R.–Civ. 4(b)(1)).
                                   Cite as 2017 Ark. App. 490

When the trial court fails to act within the thirty-day period under Rule 4(b)(1), it loses

jurisdiction to consider a motion for new trial. 2 Accordingly, since appellant’s motion was

deemed denied by operation of law on October 21, 2016, the circuit court had no

jurisdiction to enter its October 27, 2016 order.

       According to Arkansas Rule of Appellate Procedure–Civil 3(e), a notice of appeal

“shall designate the judgment, decree, order or part thereof appealed from.” 3 In interpreting

this rule, our appellate courts have held that orders not mentioned in the notice of appeal

are not properly before us. 4 Appellant’s notice of appeal states that he is appealing from the

“order refusing new trial.” We acknowledge that under Arkansas Rule of Appellate

Procedure–Civil 3(e) absolute strict compliance is not always necessary, but Arkansas

appellate courts do require substantial compliance. 5 Normally, where an appellant attempts

to designate the order and simply misidentifies the order by date, our courts will find

substantial compliance. 6 Appellant’s notice of appeal references no dates and specifically

identifies the order denying his motion for a new trial. Because the circuit court had no




       2
           Id. (citing Murchison v. Safeco Ins. Co. of Ill., 367 Ark. 166, 238 S.W.3d 11 (2006)).
       3
           Flow v. Turner, 2015 Ark. App. 413, at 5 (citing Ark. R. App. P.–Civ. 3(e) (2016)).
       4
       Id. (citing Lindsay v. Green, 2010 Ark. 118, 369 S.W.3d 1; In re Estate of Reimer,
2010 Ark. App. 41).
       5
           Lovan v. Lovan, 2015 Ark. App. 515, at 2.
       6
           Id. (citing Callaway v. Abshure, 2013 Ark. App. 21).


                                                 2
                                 Cite as 2017 Ark. App. 490

jurisdiction to enter the designated order, and no reference is made to the deemed denial of

his motion, this court lacks jurisdiction.

       Dismissed.

       GRUBER, C.J., and WHITEAKER, J., agree.

       Stayton & Associates, P.C., by: Rowe Stayton, for appellant.

       Jason Horton Law Firm, by: Jason Horton, for appellee.




                                              3